IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-20045
                              Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

JOHNNY RAY JOHNSON,

                                                 Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-511-1

                               July 18, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Johnny Ray Johnson appeals his bench-trial conviction and

sentence for being a felon in possession of firearms and ammunition

in violation of 18 U.S.C. § 922(g)(1).1           He argues that there was


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
         As a threshold matter, the government asserts that Johnson’s notice of
appeal was premature and has not vested this court with jurisdiction. A timely
notice of appeal is a prerequisite to this court’s exercise of jurisdiction.
United States v. Winn, 948 F.2d 145, 153 (5th Cir. 1991).         While Johnson
prematurely filed his notice of appeal after the verdict but prior to sentencing
and entry of the judgment of conviction, his notice of appeal is nevertheless
effective to appeal his conviction.      See id. at 154.     Furthermore, since
Johnson’s intent to appeal his sentence is apparent from his briefs and the
government has not asserted that any prejudice would result from considering his
insufficient        evidence     to   support    a    finding     of    possession   as

required to convict under section 922(g)(1) and that the district

court erred in applying two sentencing enhancements to upwardly

adjust his sentence.

      There is no merit to Johnson’s contention that there was

insufficient evidence to establish that he possessed the firearms

or ammunition as required for a conviction under 18 U.S.C. §

922(g)(1).      Drawing all reasonable inferences in favor of the

government, the evidence at trial provided sufficient support for

the district court’s finding that Johnson illegally possessed the

firearms and ammunition.2 Johnson’s constructive possession of the

front     bedroom    at   5514    Rue   Street       in   which   the    firearms    and

ammunition were found was established by, inter alia, the evidence

that he and Tytheras Blackmon both stated that he lived at the 5514

Rue Street address, that his Texas identification card bore that

address, that he stated that he lived in the front bedroom of the

house, and that his clothes were found in that room.3

      Even assuming that Johnson jointly occupied the room with

Blackmon, it can be plausibly inferred, using a commonsense, fact-

specific approach, that Johnson had knowledge of and access to the


challenges to his sentence, Johnson’s notice of appeal is also effective to
appeal his sentence. See id. at 154-55.
      2
        See United States v. Rosas-Fuentes, 970 F.2d 1379, 1381 (5th Cir. 1992)
(stating the standard for challenges to the sufficiency of the evidence following
a bench-trial conviction).
      3
          See United States v. De Leon, 170 F.3d 494, 496-97 (5th Cir. 1999).

                                          2
firearms and ammunition.4            The evidence showed that the three

firearms were found in a dresser drawer, the crack cocaine to which

Johnson pleaded guilty in state court to possessing was found on

top of and under the same dresser or another dresser in the small

bedroom, and the ammunition was found in the closet in which

Johnson’s clothes were located.

      There is likewise no merit to Johnson’s assertions that the

district court erred in upwardly adjusting his sentence pursuant to

U.S.S.G. §§ 2K2.1(b)(1)(A) & 2K2.1(b)(5).           As there was sufficient

evidence to support the district court’s determination at trial

beyond a reasonable doubt that Johnson possessed the firearms and

ammunition at issue in this case, the district court did not err,

clearly     or   otherwise,     in    determining    at   sentencing     by   a

preponderance of the evidence that Johnson’s offense involved three

firearms and that Johnson possessed the firearms and ammunition

based on the evidence at trial, which Johnson failed to demonstrate

was materially untrue.5        Furthermore, the district court did not

err, clearly or otherwise, in determining that Johnson’s related

state court conviction for possession of cocaine arising from his




      4
          See United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).
      5
        See United States v. Freeman, 164 F.3d 243, 251 (5th Cir. 1999); United
States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).

                                        3
February 28, 2000 arrest was a felony offense for purposes of

U.S.S.G. § 2K2.1(b)(5).6

      The judgment of the district court is AFFIRMED.




      6
         See U.S. SENTENCING GUIDELINES MANUAL § 2K2.1, cmt. n.7 (“‘Felony   offense,’
as used in subsection (b)(5), means any offense (federal, state,             or local)
punishable by imprisonment for a term exceeding one year, whether             or not a
criminal charge was brought, or conviction obtained.”); TEX. HEALTH &        SAFETY CODE
ANN. §§ 481.102(3)(D) & 481.115(b); TEX. PENAL CODE § 12.35(a).

                                         4